FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October 2016 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation of Huaneng Power International, Inc. (the Registrant”) within China for the first three quarters of 2016, made by the Registrant on October 18, 2016. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. POWER GENERATION WITHIN CHINA DECREASES BY 3.49% FOR THE FIRST THREE QUARTERS This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. According to the preliminary statistics of Huaneng Power International, Inc., (the “Company”) for the third quarter of 2016, the Company’s total power generation by the power plants within China on consolidated basis amounted to 86.513 billion kWh, representing an increase of 6.56% over the same period last year. Total electricity sold by the Company amounted to 81.661 billion kWh, representing an increase of 6.83% over the same period last year. For the first three quarters of 2016, the Company’s total power generation by the power plants within China on consolidated basis amounted to 232.593 billion kWh, representing a decrease of 3.49% over the same period last year. Total electricity sold by the Company amounted to 219.736 billion kWh, representing a decrease of 3.24% over the same period last year. For the first three quarter of 2016, the Company’s average on-grid electricity settlement price for its power plants within China amounted to RMB394.45 per MWh, representing a decrease of 11.69% over the same period last year. The decrease in the Company’s power generation in the first three quarters was mainly attributable to the following factors: (1) the nationwide power consumption showed modest growth on the whole while the utilization hours of thermal power generation units saw a year-on-year fall due to the bulk of newly installed capacities; (2) the nationwide hydropower generation boosted by heavy rainfall squeezed the generation potential of the thermal power generators which account for a relatively high proportion in the Company’s total power generation capacities; (3) the launch of new nuclear power generators in Liaoning, Guangdong, Fujian and Hainan had a severe impact on the output of the thermal power units in these regions. - 1 - The power generation (in billion kWh) by each of the Company’s domestic power plants are listed below: Power Generation Electricity sold Domestic Power Plant July to September Change January to September Change July to September Change January to September Change Liaoning Province -9.40
